Citation Nr: 0422685	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 through June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned at a 
videoconference Board hearing in February 2004.  The 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002) provides that VA, upon 
receipt of a complete or substantially complete application, 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining all relevant VA medical records.  38 
U.S.C.A. § 5103A(c)(2) (West 2002).

The veteran suffered a stroke in September 1995 and claims 
that this stroke was a result of his claimed hypertension.  
The veteran alleges that he received VA treatment for this 
stroke in 1995 and 1996 at the VA Medical Center's (VAMCs) in 
Dublin and Augusta.  However, the claims folder contains only 
VA treatment records from Dublin dated in April 2000 through 
October 2002.  There is no evidence that the RO ever 
attempted to obtain records from 1995 through 1996.  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding treatment records from the identified VA 
facilities.

The veteran also requested a hearing before the RO in 
September 2003.  There is no record of an RO hearing 
transcript in the claims folder and no record that such a 
hearing was ever scheduled.  Pursuant to 38 C.F.R. § 3.103(c) 
(2003), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
Therefore, the veteran must be provided an opportunity to 
present testimony at an RO hearing before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from the 
VAMCs in Augusta and Dublin for the 
veteran's treatment from January 1995 to 
December 1996.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  Schedule the veteran for a RO 
hearing.  All correspondence and any 
hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




